  Case 19-80511      Doc 89     Filed 11/20/19 Entered 11/20/19 15:44:32          Desc Main
                                  Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS

In re:                                      )
STAHLEY, SHAWN D.                           )      Case Number 19-80511
       Debtor.                              )      (Chapter 13)
                                            )

                          RESPONSE TO MOTION TO DISMISS

       NOW COMES the Debtor, SHAWN D. STAHLEY, by and through his Attorney,

SPENCER LEE DANIELS, and for his response to the Motion to Dismiss, states as follows:

       1.      That the Debtor admits that he is delinquent with his Chapter 13 Plan payments.

       2.      That the Debtor will attempt to make acceptable payment arrangements prior to

the scheduled hearing.

       Wherefore the Debtor requests the Court to deny the Motion to Dismiss Chapter 13

Proceedings filed by the Trustee.

                                            SHAWN D. STAHLEY

                                     By:    /s/ Spencer Lee Daniels
                                            His Attorney




Spencer Lee Daniels, Esq.
Attorney for the Debtor
411 Hamilton Boulevard, Suite 1708
Peoria, Illinois 61602
Telephone: (309) 673-1400
Facsimile: (309) 673-3960
Email: danielslaw@sbcglobal.net
 Case 19-80511      Doc 89     Filed 11/20/19 Entered 11/20/19 15:44:32            Desc Main
                                 Document     Page 2 of 2


                                   PROOF OF SERVICE


       The undersigned hereby certifies that a copy of the above document was sent via
Electronic Mail to the following on the 20th day of November, 2019:

      United States Trustee, 401 Main Street, Suite 1100, Peoria, Illinois 61602

      Marsha Combs-Skinner, Chapter 13 Standing Trustee, Central District of Illinois, Post
      Office Box 349, Newman, Illinois 61942




                                           /s/ Susan K. Benedict
                                           Susan K. Benedict, Legal Assistant




SPENCER LEE DANIELS, ESQ.
Attorney for the Debtor
411 Hamilton Boulevard, Suite 1708
Peoria, Illinois 61602
Telephone: (309) 673-1400
Facsimile: (309) 673-3960
Email: danielslaw@sbcglobal.net
